te

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)- : me Page 1 of 1

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

 

 

 

 

 

 

United States of America JUDGMENT IN A CRIMINAL CASE
y. (For Offenses Committed On or After November I, 1987)
Baltazar Licea-Lopez Case Number: 3:19-mj-23700
| Rebecca C Fish
Defendant's Att
. Pp Foe f [es P
REGISTRATION NO. 88921298 . HH eos oon Bent
THE DEFENDANT: .
pleaded guilty to count(s) 1 of Complaint . SEP £0 2019
C) was found guilty to count(s) CLOMK US DISTaarT oouer
after a plea of not guilty. By THERN GISTRICT OF CALIFORNIA
Accordingly, the defendant is adjudged guilty of such count(s), which involve the Tollowing offensets}-
Title & Section Nature of Offense _  €ount Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) . 1
LI The defendant has been found not guilty on count(s)
Cl Count(s) __ dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

x TIME SERVED Oo days

Assessment: $10 WAIVED Fine: WAIVED .
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in

the defendant’s possession at the time of arrest upon their deportation or removal. , . eae Lope 2.
. Court recommends defendant be deported/removed with relative, Vecaw Lice charged in case

— 9924 404

 

 

IY IS ORDERED that the defendant shall notify the United States Attorney for this. district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

‘Tuesday, September 10, 2019
Date of Imposition of Sentence

Received V bil Jal i Wo

pus HONORABLE ROBERT N. BLOCK
| UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy 3:19-mj-23700

 

 
